DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

                          ANTONE J. TAYLOR,
                              Appellant,

                                       v.

                          STATE OF FLORIDA,
                               Appellee.

                               No. 4D17-2119

                           [October 26, 2017]

   Appeal of order denying rule 3.800 motion from the Circuit Court for
the Nineteenth Judicial Circuit, Indian River County; Cynthia L. Cox,
Judge; L.T. Case No. 312012CF000423A.

   Antone J. Taylor, Jasper, pro se.

   No appearance required for appellee.

PER CURIAM.

   Affirmed.

CIKLIN, LEVINE and KLINGENSMITH, JJ., concur.

                           *           *         *

   Not final until disposition of timely filed motion for rehearing.